DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/15/2022.
	Claims 1-25 are pending in this application.
	
Applicant made a provisional election with/without traverse to prosecute the 
invention of Group II, claims 11-25, is acknowledged.
	Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 11/13/2020 and 05/17/2022.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 11, 16-19, and 25 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Lilak et al. (US 2020/0098756)
	Regarding claim 11, Lilak discloses a finned, monolithic semiconductor structure, comprising: 
	a substrate layer 110 (see figs. 3A, 3B, fig. 5); and 
	a fin structure 130 extending vertically with respect to the substrate layer, the fin structure comprising vertically stacked layers including: 
		a bottom semiconductor fin region 132b (fig. 5) having a first strain type (horizontal strain); 
		a top semiconductor fin region 132a having a second strain type (vertical strain, see paras. 0024-0025, 0040-0042); and 
		a dielectric layer 150 between and electrically isolating the bottom semiconductor fin region 130b with respect to the top semiconductor fin region 130a; wherein the first strain type is different from the second strain type.  

	Regarding claim 16, Lilak discloses the finned, monolithic semiconductor structure of claim 11, wherein the top semiconductor fin region 132a comprises a compound semiconductor material.  See paras. 0040-0041.

	Regarding claim 17, Lilak discloses the finned monolithic semiconductor structure of claim 16, wherein the bottom semiconductor fin region 132b comprises a germanium or silicon germanium layer having a faceted top surface adjoining the dielectric layer.  See paras. 0021, 0029, 0040-0041, 0059, and fig. 5.

	Regarding claim 18, Lilak discloses the finned monolithic semiconductor structure of claim 11, further including: an oxide layer 152 (fig. 5) on the substrate layer 110, the fin structure 130 being partially embedded within the oxide layer; and 
	dielectric anchor structures 115 (fig. 3B) adjoining first and second end portions of the fin structure and extending through the oxide layer.  

	Regarding claim 19, Lilak discloses a semiconductor device, comprising: 
	a semiconductor substrate layer 110 (see figs. 3, 5); and 
	a multi-layer stack 130 extending vertically with respect to the semiconductor substrate layer, the multi-layer stack including: 
	an n-type FinFET 108 including a tensile-strained channel region 132b (see paras. 0040-0042); 
	a p-type FinFET 106 including a compressive-strained channel region; and 
	a dielectric layer 150 vertically between and electrically isolating the n-type FinFET from the p-type FinFET.  

	Regarding claim 25, Lilak discloses the semiconductor device of claim 19, wherein the tensile-strained channel region 1302b and the compressive-strained channel region 132a comprise fin sidewall portions comprising { 100} or { 110} planes.  See paras. 0021, 0029, 0040-0041, 0059.

Allowable Subject Matter

6.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed finned, monolithic semiconductor structure (in addition to the other limitations in the claim) comprising:
	Claims 12-15:
	wherein the fin structure further includes an epitaxial bottom semiconductor base region on the substrate layer and including a relaxed upper portion, the bottom semiconductor fin region being epitaxial with respect to the bottom semiconductor base region.  

	Claims 20-24:

	a bottom semiconductor base region on the substrate layer and including a relaxed upper portion, the bottom semiconductor fin region being epitaxial with respect to the bottom semiconductor base region; and
	wherein the tensile-strained channel region of the n-type FinFET includes a portion of one of the bottom semiconductor fin region and the top semiconductor fin region, and further wherein the compressive-strained channel region of the p-type FinFET includes a portion of another of the bottom semiconductor fin region and the top semiconductor fin region.  

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        November 4, 2022